DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 03/28/2022, 07/30/2021 and 06/25/2021 was filed on and after the mailing date of the application on 06/25/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claims 1, 9 and 16 are objected to because of the following informalities:  
Claim 1 line 5 recites, “at the other end,” the claim should be amended to recite –at another end--.
Claim 9 lines 3-4, 9-10, 15 and 18 recite, “the extending direction of the first ground end part,” “the extending direction of the second ground end part,” “the second direction,” and, “the third direction,” the claim should be amended to recite --an extending direction of the first ground end part--, --an extending direction of the second ground end part--, –a second direction-- and –a third direction--. Lines 9-10 has the same issue as line 3-4.
Claim 16 line 2 recites, “form which,” the claim should be amended to recite –from which--.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 4 and 5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 4, the recitation of lines 4-5, “the third distance is between the two adjacent signal assembling pins,” is vague and indefinite because claim 1 already states that the third distance is between the plurality of ground assembling pins and the plurality of signal assembling pins. According to claim 4, it is not clear to the examiner what exactly the third distance is between; is the third distance between two signal assembling pins or between ground assembling pins or signal assembling pins? If the third distance is between two signal assembling pins then claim 1 has to be amended to recite this.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-11 and 15-24 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 and 14-23 of co-pending Application No. 17/376704 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the same limitations that can be found in claims 1-10 and 14-23 of 17/376704 are claimed in the instant application.

The subject matter claimed in the instant application of claim 1 corresponds to the subject matter of claim 1 of co-pending Application No. 17/376704; the details are as follows:
Claim 1 of the instant application number recites, “a terminal assembly, comprising: a plurality of ground terminals, each of the ground terminals comprising a ground terminal body, a ground pin and a plurality of ground assembling pins, the ground pin being disposed at one end of the ground terminal body, the plurality of ground assembling pins being disposed at the other end of the ground terminal body at intervals; a plurality of signal terminals, the plurality of signal terminals and the plurality of ground terminals being alternately arranged and disposed at intervals along a first direction, at least one signal terminal being disposed between two adjacent ground terminals, each of the signal terminals comprising a signal terminal body, a signal pin and a signal assembling pin, the signal pin and the signal assembling pin being respectively disposed at two ends of the signal terminal body; and an insulating body disposed on the plurality of ground terminal bodies and the plurality of signal terminal bodies; wherein a plurality of first distances exist between the plurality of ground pins and the plurality of signal pins; a plurality of second distances and a plurality of third distances exist between the plurality of ground assembling pins and the plurality of signal assembling pins; the third distance is greater than the second distance and is equal to the first distance,” (similar elements recited in claim 1 of co-pending Application No. 17/376704).
Claim 2 of the instant application number recites, “the terminal assembly according to claim 1, wherein the first distance is between the adjacent ground pins and the signal pins or between the two adjacent signal pins,” (similar elements recited in claim 1+2 of co-pending Application No. 17/376704).
Claim 3 of the instant application number recites, “the terminal assembly according to claim 2, wherein each of the ground pins and each of the signal pins respectively comprise a centerline perpendicular to the first direction; the first distance equals to a distance between the two centerlines of two adjacent signal pins or equals to a distance between the adjacent centerlines of the ground pins and the signal pins,” (similar elements recited in claim 1+2+3 of co-pending Application No. 17/376704).
Claim 4 of the instant application number recites, “the terminal assembly according to claim 1, wherein the second distance is between the two adjacent ground assembling pins, or between the two adjacent signal assembling pins, or between the adjacent ground assembling pin and the signal assembling pin; the third distance is between the two adjacent signal assembling pins,” (similar elements recited in claim 1+4 of co-pending Application No. 17/376704).
Claim 5 of the instant application number recites, “the terminal assembly according to claim 4, wherein each of the ground assembling pins and each of the signal assembling pins comprise a centerline perpendicular to the first direction; the second distance equals to a distance between the two centerlines of the two adjacent signal assembling pins, or between the two centerlines of the two adjacent ground assembling pins, or between the centerlines of the adjacent ground assembling pin and the signal assembling pin; the third distance equals to a distance between the two centerlines of the two adjacent signal assembling pins,” (similar elements recited in claim 1+4+5 of co-pending Application No. 17/376704).
Claim 6 of the instant application number recites, “the terminal assembly according to claim 1, wherein the first distance is 0.8 mm wide, and the second distance is 0.6 mm,” (similar elements recited in claim 1+6 of co-pending Application No. 17/376704).
Claim 8 of the instant application number recites, “the terminal assembly according to claim 1, wherein the width of the ground terminal body of each of the ground terminals in the first direction is wider than the 23width of the signal terminal body of each of the signal terminals in the first direction,” (similar elements recited in claim 1+7 of co-pending Application No. 17/376704).
Claim 9 of the instant application number recites, “the terminal assembly according to claim 1, wherein the ground terminal body of each of the ground terminals comprises a first ground end part and a second ground end part; the extending direction of the first ground end part is orthogonal to the extending direction of the second ground end part; the ground pin is disposed at one end of the first ground end part away from the second ground end part; the plurality of the ground assembling pins are disposed at one end of the second grounding end part away from the first grounding end part at intervals; the signal terminal body of each of the signal terminals comprises a first signal end part and a second signal end part; the extending direction of the first signal end part is orthogonal to the extending direction of the second signal end part; the signal pin is disposed at one end of the first signal end part away from the second signal end part; the signal assembling pin is disposed at one end of the second signal end part away from the first signal end part; the plurality of first ground end parts is parallel to the plurality of first signal end parts; the plurality of first ground end parts and the plurality of first signal end parts extend along the second direction; the plurality of second ground end parts is parallel to the plurality of second signal end parts; the plurality of second ground end parts and the plurality of second signal end parts extend along the third direction; the second direction and the third direction are orthogonal to the first direction,” (similar elements recited in claim 1+8 of co-pending Application No. 17/376704).
Claim 10 of the instant application number recites, “the terminal assembly according to claim 9, wherein the insulating body comprises a first insulator and a second insulator individually disposed; the first insulator is disposed at the plurality of first ground end parts and at the plurality of first signal end parts; the second insulator is disposed at the plurality of second ground end parts and at the plurality of second signal end parts,” (similar elements recited in claim 1+8+9 of co-pending Application No. 17/376704).
Claim 11 of the instant application number recites, “the terminal assembly according to claim 9, wherein the insulating body is disposed at the plurality of first ground end parts and the plurality of first signal end parts,” (similar elements recited in claim 1+8+10 of co-pending Application No. 17/376704).
Claim 15 of the instant application number recites, “the terminal assembly according to claim 1 further comprising an electromagnetic shielding member disposed on the plurality of ground terminal bodies and the plurality of signal terminal bodies, the electromagnetic shielding member being connected with the plurality of the ground terminal bodies,” (similar elements recited in claim 1+14 of co-pending Application No. 17/376704).
Claim 16 of the instant application number recites, “the terminal assembly according to claim 1, wherein the insulating body comprises a hollow part, form which the plurality of ground terminal bodies and the plurality of signal terminal bodies are exposed,” (similar elements recited in claim 1+15 of co-pending Application No. 17/376704).
Claim 17 of the instant application number recites, “the terminal assembly according to claim 16 further comprising an electromagnetic shielding member disposed on the plurality of ground terminal bodies and the plurality of signal terminal bodies and in the hollow part, the electromagnetic shielding member being connected with the plurality of the ground terminal bodies,” (similar elements recited in claim 1+15+16 of co-pending Application No. 17/376704).
Claim 18 of the instant application number recites, “the terminal assembly according to claim 15, wherein the electromagnetic shielding member comprises a plurality of bumps and a plurality of recesses arranged alternately; the plurality of bumps are connected to the plurality of ground terminal bodies; the plurality of recesses correspond to the plurality of signal terminal bodies,” (similar elements recited in claim 1+14+17 of co-pending Application No. 17/376704).
Claim 19 of the instant application number recites, “the terminal assembly according to claim 17, wherein the electromagnetic shielding member comprises a plurality of bumps and a plurality of recesses arranged alternately; the plurality of bumps are connected to the plurality of ground terminal bodies; the plurality of recesses correspond to the plurality of signal terminal bodies,” (similar elements recited in claim 1+15+16+18 of co-pending Application No. 17/376704).
Claim 20 of the instant application number recites, “the terminal assembly according to claim 18, wherein the electromagnetic shielding member is wave-shaped,” (similar elements recited in claim 1+14+17+19 of co-pending Application No. 17/376704).
Claim 21 of the instant application number recites, “the terminal assembly according to claim 19, wherein the electromagnetic shielding member is wave-shaped,” (similar elements recited in claim 1+15+16+18+20 of co-pending Application No. 17/376704).
Claim 22 of the instant application number recites, “the terminal assembly according to claim 1, wherein the width of one end of each of the ground terminal bodies connected to the ground pin in the first direction is narrower than the width of the ground terminal body in the first direction and is equal to the width of the ground pin in the first direction,” (similar elements recited in claim 1+21 of co-pending Application No. 17/376704).
Claim 23 of the instant application number recites, “the terminal assembly according to claim 1, wherein the width of one end of each of the signal terminal bodies connected to the signal pin in the first direction is narrower than the width of the signal terminal body in the first direction and is equal to the width of the signal pin in the first direction,” (similar elements recited in claim 1+22 of co-pending Application No. 17/376704).
Claim 24 of the instant application number recites, “an electrical connector, comprising: a connector body comprising an accommodating groove; two terminal assemblies stacked in the accommodating groove, comprising: a plurality of ground terminals, each of the ground terminals comprising a ground terminal body, a ground pin and a plurality of ground assembling pins, the ground pin being disposed at one end of the ground terminal body, the plurality of ground assembling pins being disposed at the other end of the ground terminal body at intervals; a plurality of signal terminals, the plurality of signal terminals and the plurality of ground terminals being alternately arranged and disposed at intervals along a first direction, at least one signal terminal being disposed between two adjacent ground terminals, each of the signal terminals comprising a signal terminal body, a signal pin and a signal assembling pin, the signal pin and the signal assembling pin being respectively disposed at two ends of the signal terminal body; and an insulating body disposed on the plurality of ground terminal bodies and the plurality of signal terminal bodies; wherein a plurality of first distances exist between the plurality of ground pins and the plurality of signal pins; a plurality of second distances and a plurality of third distances exist between the plurality of ground assembling pins and the plurality of signal assembling pins; the third distance is greater than the second distance and is equal to the first distance; and a circuit board disposed on the connector body, a surface of the circuit board close to the connector body being provided with a plurality of conductive pads arranged along the first direction at intervals, the plurality of the ground assembling pins and the plurality of the signal assembling pins being respectively soldered to the corresponding conductive pads,” (similar elements recited in claim 23 of co-pending Application No. 17/376704).

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hsueh et al. [US 2020/0350732].
Regarding claim 1, Hsueh discloses a terminal assembly, comprising: a plurality of ground terminals (fig. 2; 212 and fig. 3; 222), each of the ground terminals (212, 222) comprising a ground terminal body (fig. 4c; 2121 and fig. 4d; 2221), a ground pin (fig. 4c; 2122 and fig. 4d; 2222) and a plurality of ground assembling pins (fig. 4c; 2123 and fig. 4d; 2223), the ground pin (2122, 2222) being disposed at one end (left) of the ground terminal body (2121, 2221), the plurality of ground assembling pins (2123, 2223) being disposed at the other end (right) of the ground terminal body (2121, 2221) at intervals; a plurality of signal terminals (fig. 2; 211 and fig. 3; 221), the plurality of signal terminals (211, 221) and the plurality of ground terminals (212, 222) being alternately arranged and disposed at intervals along a first direction (figs. 2and 3; horizontal direction), at least one signal terminal (one 211, 221) being disposed between two adjacent ground terminals (212, 222 on the left and right sides of 211, 221), each of the signal terminals (211, 221) comprising a signal terminal body (fig. 4b; 2111, 2211), a signal pin (fig. 4b; 2112, 2212) and a signal assembling pin (fig. 4b; 2113, 2213), the signal pin (2112, 2212) and the signal assembling pin (2113, 2213) being respectively disposed at two ends (left and right ends) of the signal terminal body (2111, 2211); and an insulating body (fig. 1; 100) disposed on the plurality of ground terminal bodies (2121, 2221) and the plurality of signal terminal bodies (2111, 2211); wherein a plurality of first distances (distance between adjacent 2112 and 2122, see fig. 2) exist between the plurality of ground pins (2122) and the plurality of signal pins (2112); a plurality of second distances (distance between adjacent 2213 and 2223, see fig. 3) and a plurality of third distances (distance between adjacent 2113, see fig. 3) exist between the plurality of ground assembling pins (2123) and the plurality of signal assembling pins (2113, D3 of mark-up below is the same between two adjacent 2113 or 2113 and 2123); the third distance (distance between adjacent 2113) is greater than the second distance (distance between adjacent 2213) and is equal to the first distance (distance between adjacent 2112 and 2122, see mark-up below from figs 2 and 3; first dis. D1; second dis. D2; third dis. D3;).

    PNG
    media_image1.png
    387
    369
    media_image1.png
    Greyscale
	    
    PNG
    media_image2.png
    363
    363
    media_image2.png
    Greyscale

Mark-up 

Regarding claim 2, Hsueh discloses wherein the first distance (D1) is between the adjacent ground pins (2122) and the signal pins (2112) or between the two adjacent signal pins.

Regarding claim 3, Hsueh discloses wherein each of the ground pins (2122) and each of the signal pins (2112) respectively comprise a centerline (mark-up; lines used to determine D1) perpendicular to the first direction (horizontal direction); the first distance (D1) equals to a distance between the two centerlines of two adjacent signal pins or equals to a distance (D1) between the adjacent centerlines (lines used to measure D1) of the ground pins (2122) and the signal pins (2112).

Regarding claim 4, Hsueh discloses wherein the second distance (D2) is between the two adjacent ground assembling pins, or between the two adjacent signal assembling pins, or between the adjacent ground assembling pin (2223) and the signal assembling pin (2213); the third distance (D3) is between the two adjacent signal assembling pins (2113). 

Regarding claim 5, Hsueh discloses wherein each of the ground assembling pins (2223) and each of the signal assembling pins (2213) comprise a centerline (mark-up; centerlines used for D2) perpendicular to the first direction (horizontal direction); the second distance (D2) equals to a distance (D2) between the two centerlines of the two adjacent signal assembling pins, or between the two centerlines of the two adjacent ground assembling pins, or between the centerlines of the adjacent ground assembling pin (2223) and the signal assembling pin (2213); the third distance (D3) equals to a distance between the two centerlines (mark-up; centerlines used for D3) of the two adjacent signal assembling pins (2123).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 9-11, 15-17 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Xu et al. [2020/0099149] in view of Hsueh et al. [US 2020/0350732].
Regarding claim 1, Xu discloses a terminal assembly, comprising: a plurality of ground terminals (fig. 4; 2114), each of the ground terminals (2114) comprising a ground terminal body (fig. 6; 2112 of 2114), a ground pin (fig. 6; 2113 of 2114) and a plurality of ground assembling pins (fig. 6; 2111 of 2114), the ground pin (2113 of 2114) being disposed at one end (to the right of 2112) of the ground terminal body (2112 of 2114), the plurality of ground assembling pins (2111 of 2114) being disposed at the other end (bottom end of 2112) of the ground terminal body (2112 of 2114) at intervals; a plurality of signal terminals (fig. 4; 2115), the plurality of signal terminals (2115) and the plurality of ground terminals (2114) being alternately arranged and disposed at intervals along a first direction (fig. 4; lateral arrangement direction of 2114 and 2115), at least one signal terminal (2115) being disposed between two adjacent ground terminals (Par [0072]; fourth sentence), each of the signal terminals (2115) comprising a signal terminal body (2112 of 2115), a signal pin (2113 of 2115) and a signal assembling pin (2111 of 2115), the signal pin (2113 of 2115) and the signal assembling pin (2111 of 2115) being respectively disposed at two ends (right and bottom ends of 2112 of 2115) of the signal terminal body (2112 of 2115); and an insulating body (fig. 4; 21) disposed on the plurality of ground terminal bodies (2112 of 2114) and the plurality of signal terminal bodies (2112 of 2115).
Xu does not disclose wherein a plurality of first distances exist between the plurality of ground pins and the plurality of signal pins; a plurality of second distances and a plurality of third distances exist between the plurality of ground assembling pins and the plurality of signal assembling pins; the third distance is greater than the second distance and is equal to the first distance.
However Hsueh teaches a plurality of first distances (distance between adjacent 2112 and 2122, see fig. 2) exist between the plurality of ground pins (2122) and the plurality of signal pins (2112); a plurality of second distances (distance between adjacent 2213 and 2223, see fig. 3) and a plurality of third distances (distance between adjacent 2113, see fig. 3) exist between the plurality of ground assembling pins (2123) and the plurality of signal assembling pins (2113, D3 of mark-up above is the same between two adjacent 2113 or 2113 and 2123); the third distance (distance between adjacent 2113) is greater than the second distance (distance between adjacent 2213) and is equal to the first distance (distance between adjacent 2112 and 2122, see mark-up above from figs 2 and 3; first dis. D1; second dis. D2; third dis. D3;).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate a plurality of first distances existing between the plurality of ground pins and the plurality of signal pins; a plurality of second distances and a plurality of third distances existing between the plurality of ground assembling pins and the plurality of signal assembling pins; the third distance is greater than the second distance and is equal to the first distance for the benefit of providing improved terminal arrangement to have excellent signal quality across the pins during operation of an electrical connector.

Regarding claim 9, Xu modified by Hsueh is discussed above. Xu discloses  wherein the ground terminal body (2112 of 2114) of each of the ground terminals (2114) comprises a first ground end part (fig. 4; horizontal section of 2114) and a second ground end part (fig. 4; vertical section of 2114); the extending direction (horizontal) of the first ground end part (horizontal section of 2114) is orthogonal to the extending direction (vertical) of the second ground end part (vertical section of 2114); the ground pin (2113 of 2114) is disposed at one end (right end) of the first ground end part (horizontal section of 2114) away from the second ground end part (vertical section of 2114); the plurality of the ground assembling pins (2111 of 2114) are disposed at one end (bottom end) of the second grounding end part (vertical section of 2114) away from the first grounding end part (horizontal section of 2114) at intervals; the signal terminal body (2112 of 2115) of each of the signal terminals (2115) comprises a first signal end part (fig. 4; horizontal section of 2115) and a second signal end part (vertical section of 2115); the extending direction (horizontal) of the first signal end part (horizontal section of 2115) is orthogonal to the extending direction (vertical) of the second signal end part (vertical section of 2115); the signal pin (2113 of 2115) is disposed at one end (right end) of the first signal end part (horizontal section of 2115) away from the second signal end part (vertical section of 2115); the signal assembling pin (2111 of 2115) is disposed at one end (bottom end) of the second signal end part (vertical section of 2115) away from the first signal end part (horizontal section of 2115); the plurality of first ground end parts (horizontal section of 2114) is parallel to the plurality of first signal end parts (horizontal section of 2115); the plurality of first ground end parts (horizontal section of 2114) and the plurality of first signal end parts (horizontal section of 2115) extend along the second direction (fig. 1; mating direction parallel to horizontal extension direction); the plurality of second ground end parts (vertical section of 2114) is parallel to the plurality of second signal end parts (vertical section of 2115); the plurality of second ground end parts (vertical section of 2114) and the plurality of second signal end parts (vertical section of 2115) extend along the third direction (downward direction parallel to the vertical extension direction); the second direction (mating direction) and the third direction (downward direction) are orthogonal to the first direction (lateral arrangement direction).

Regarding claim 10, Xu modified by Hsueh is discussed above. Xu discloses wherein the insulating body (21) comprises a first insulator (fig. 4; horizontal 21) and a second insulator (fig. 4; vertical 21) individually disposed; the first insulator (horizontal 21) is disposed at the plurality of first ground end parts (horizontal section of 2114) and at the plurality of first signal end parts (horizontal section of 2115); the second insulator (vertical 21) is disposed at the plurality of second ground end parts (vertical section of 2114) and at the plurality of second signal end parts (vertical section of 2115).

Regarding claim 11, Xu modified by Hsueh is discussed above. Xu discloses wherein the insulating body (21) is disposed at the plurality of first ground end parts (horizontal section of 2114) and the plurality of first signal end parts (horizontal section of 2115).

Regarding claim 15, Xu modified by Hsueh is discussed above. Xu discloses an electromagnetic shielding member (fig. 4; 24) disposed on the plurality of ground terminal bodies (2112 of 2114) and the plurality of signal terminal bodies (2112 of 2115), the electromagnetic shielding member (24) being connected with the plurality of the ground terminal bodies (2112 of 2114).

Regarding claim 16, Xu modified by Hsueh is discussed above. Xu discloses wherein the insulating body (21) comprises a hollow part (fig. 4; 214), form which the plurality of ground terminal bodies (2112 of 2114) and the plurality of signal terminal bodies (2112 of 2115) are exposed.

Regarding claim 17, Xu modified by Hsueh is discussed above. Xu discloses an electromagnetic shielding member (24) disposed on the plurality of ground terminal bodies (2112 of 2114) and the plurality of signal terminal bodies (2112 of 2115) and in the hollow part (214), the electromagnetic shielding member (24) being connected with the plurality of the ground terminal bodies (2112 of 2114).

Regarding claim 24, Xu discloses an electrical connector, comprising: a connector body (fig. 1; 1) comprising an accommodating groove (fig. 2; slot that 2 is loaded in); two terminal assemblies (fig. 4; 2) stacked in the accommodating groove (slot that 2 is loaded in), comprising: a plurality of ground terminals (2114), each of the ground terminals (2114) comprising a ground terminal body (2112 of 2114), a ground pin (2113 of 2114) and a plurality of ground assembling pins (2111 of 2114), the ground pin (2113 of 2114) being disposed at one end (right end) of the ground terminal body (2112 of 2114), the plurality of ground assembling pins (2111 of 2114) being disposed at the other end (bottom end) of the ground terminal body (2112 of 2114) at intervals; a plurality of signal terminals (2115), the plurality of signal terminals (2115) and the plurality of ground terminals (2114) being alternately arranged (Par [0072]; fourth sentence) and disposed at intervals along a first direction (arrangement direction of 2114 and 2115), at least one signal terminal (2115) being disposed between two adjacent ground terminals (2114) (Par [0072]; fourth sentence), each of the signal terminals (2115) comprising a signal terminal body (2112 of 2115), a signal pin (2113 of 2115) and a signal assembling pin (2111 of 2115), the signal pin (2113 of 2115) and the signal assembling pin (2111 of 2115) being respectively disposed at two ends (right and bottom end) of the signal terminal body (2112 of 2115); and an insulating body (21) disposed on the plurality of ground terminal bodies (2112 of 2114) and the plurality of signal terminal bodies (2112 of 2115); and a circuit board (fig. 1; 800) disposed on the connector body (1), a surface (top surface) of the circuit board (800) close to the connector body (1) being provided with a plurality of conductive pads (fig. 8; 52) arranged along the first direction (arrangement direction of 2114 and 2115) at intervals, the plurality of the ground assembling pins (2111 of 2114) and the plurality of the signal assembling pins (2111 of 2115) being respectively soldered to the corresponding conductive pads (52).
Xu does not disclose wherein a plurality of first distances exist between the plurality of ground pins and the plurality of signal pins; a plurality of second distances and a plurality of third distances exist between the plurality of ground assembling pins and the plurality of signal assembling pins; the third distance is greater than the second distance and is equal to the first distance.
However Hsueh teaches teaches a plurality of first distances (distance between adjacent 2112 and 2122, see fig. 2) exist between the plurality of ground pins (2122) and the plurality of signal pins (2112); a plurality of second distances (distance between adjacent 2213 and 2223, see fig. 3) and a plurality of third distances (distance between adjacent 2113, see fig. 3) exist between the plurality of ground assembling pins (2123) and the plurality of signal assembling pins (2113, D3 of mark-up above is the same between two adjacent 2113 or 2113 and 2123); the third distance (distance between adjacent 2113) is greater than the second distance (distance between adjacent 2213) and is equal to the first distance (distance between adjacent 2112 and 2122, see mark-up above from figs 2 and 3; first dis. D1; second dis. D2; third dis. D3;).

Claim(s) 6 is rejected under 35 U.S.C. 103 as being unpatentable over Hsueh et al. [US 2020/0350732].
Hsueh discloses wherein the first distance is a certain width, and the second distance is a certain width. 
Hsueh does not disclose the first distance being 0.8 mm wide, and the second distance being 0.6 mm wide.
However it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the first distance being 0.8 mm wide, and the second distance being 0.6 mm wide because it would have been an obvious design choice since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art, In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980), and also for the benefit of improved impedance control in order to efficiently reduce cross-talk interference.

Claim(s) 7 is rejected under 35 U.S.C. 103 as being unpatentable over Hsueh et al. [US 2020/0350732] in view of Chuang et al. [US 2012/0115371].
Hsueh discloses the plurality of ground terminals (222) and the plurality of the signal terminals (211, 221), the plurality of second distances (D2) existing between the plurality of ground assembling pins (2223) and the plurality of signal assembling pins (2213), a plurality of the signal terminals (211), the plurality of third distances (D3) existing between the plurality of two adjacent signal assembling pins (2113).
Hsueh does not disclose a high-speed signal area and a low-speed signal area, the high-speed signal area comprising the plurality of second distances, the low-speed signal area comprising the plurality of third distances.
However Chuang teaches a high-speed signal area (fig. 2a; 6, see Par [0039], second sentence; PCIe signals are optimized for high speed connections) and a low-speed signal area (fig. 2a; 8, see Par [0039], last sentence; SATA signals are optimized for lower speed connections), the high-speed signal (6) area comprising the plurality of second distances (fig. 8; 0.8mm, see Par [0046], first sentence; 4 is a ground pin, 3 is a signal pin), the low-speed signal area (8) comprising the plurality of third distances (fig. 8; 1.27mm; since 8 is for SATA signals, 1.27mm would be the spacing between two signal terminals of that set).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate a high-speed signal area and a low-speed signal area, the high-speed signal area comprising the plurality of second distances between the ground assembling pins and the signal assembling pins, the low-speed signal area comprising the plurality of third distances between the signal assembling pins as suggested by Chuang for the benefit of optimizing signal transmission by improving signal integrity.

Claim(s) 8 is rejected under 35 U.S.C. 103 as being unpatentable over Hsueh et al. [US 2020/0350732] in view of Chen et al. [US 2017/0085037].
Hsueh discloses all of the claim limitations except wherein the width of the ground terminal body of each of the ground terminals in the first direction is wider than the width of the signal terminal body of each of the signal terminals in the first direction.
However Chen teaches the width (fig. 3; width of 317 of 313) of the ground terminal body (317 of 313) of each of the ground terminals (313) in the first direction (fig. 3; horizontal direction) is wider than the width (fig. 3; width of 317 of 3111) of the signal terminal body (317 of 3111) of each of the signal terminals (3111) in the first direction (horizontal direction).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the width of the ground terminal body of each of the ground terminals in the first direction is wider than the width of the signal terminal body of each of the signal terminals in the first direction as suggested by Chen for the benefit of providing improved structural characteristic of a terminal in order to optimize transmission of high speed electrical signals.

Claim(s) 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Hsueh et al. [US 2020/0350732] in view of Henry et al. [US 10,530,100].
Regarding claims 12-14, Hsueh discloses all of the claim limitations except wherein the ground terminal body of each of the ground terminals comprises an opening groove extending from one end of the ground terminal body close to the ground pin toward the ground assembling pin [claim 12]; wherein the opening groove penetrates one end of the ground terminal body connected to the ground assembling pin; the opening groove is disposed between the two adjacent ground assembling pins [claim 13]; wherein the ground terminal body further comprises a bridging member connecting with two opposite sidewalls of the opening groove [claim 14].
Regarding claims 12-14, Henry teaches the ground terminal body (fig. 8; 304) of each of the ground terminals (fig. 8; 302) comprises an opening groove (fig. 8; 340) extending from one end (fig. 8; area close to 306) of the ground terminal body (304) close to the ground pin (306) toward the ground assembling pin (fig. 8; 308); wherein the opening groove (340) penetrates one end (area close to 306) of the ground terminal body (304) connected to the ground assembling pin (306); the opening groove (340) is disposed between the two adjacent ground assembling pins (fig. 8; 340 is between two 308s); wherein the ground terminal body (304) further comprises a bridging member (fig. 8; 346) connecting with two opposite sidewalls (fig. 8; 346, 348) of the opening groove (340).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the ground terminal body of each of the ground terminals comprising an opening groove extending from one end of the ground terminal body close to the ground pin toward the ground assembling pin; the opening groove penetrating one end of the ground terminal body connected to the ground assembling pin; the opening groove is disposed between the two adjacent ground assembling pins; the ground terminal body further comprising a bridging member connecting with two opposite sidewalls of the opening groove as suggested by Henry for the benefit of improving grounding effects of compact high speed connectors.

Claim(s) 18-21 are rejected under 35 U.S.C. 103 as being unpatentable over Xu et al. [2020/0099149] and Hsueh et al. [US 2020/0350732] as applied to claims 15 and 17 above, and further in view of Zerebilov [US 2021/0234291].
Regarding claims 18-21, Xu and Hsueh disclose all of the claim limitations except wherein the electromagnetic shielding member comprises a plurality of bumps and a plurality of recesses arranged alternately; the plurality of bumps are connected to the plurality of ground terminal bodies; the plurality of recesses correspond to the plurality of signal terminal bodies [claims 18 and 19]; wherein the electromagnetic shielding member is wave-shaped [claims 20 and 21].
Regarding claims 18-21, Zerebilov teaches the electromagnetic shielding member (fig. 5; 216) comprises a plurality of bumps (fig. 6a; portions of 216 that contact ground terminals) and a plurality of recesses (fig. 6a; hollow spaces that signal terminals are arranged in) arranged alternately; the plurality of bumps (portions of 216 that contact ground terminals) are connected to the plurality of ground terminal bodies (fig. 6a; bodies of ground terminals that 216 contact); the plurality of recesses (hollow spaces that signal terminals are arranged in) correspond to the plurality of signal terminal bodies (fig. 6a; bodies of the signal terminals that 216 does not contact); wherein the electromagnetic shielding member (216) is wave-shaped (see figs. 5 and 6a).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the electromagnetic shielding member comprising a plurality of bumps and a plurality of recesses arranged alternately; the plurality of bumps are connected to the plurality of ground terminal bodies; the plurality of recesses correspond to the plurality of signal terminal bodies and the electromagnetic shielding member being wave-shaped as suggested by Zerebilov for the benefit of improving grounding efficiency to further reduce electrical interference.

Claim(s) 22 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Hsueh et al. [US 2020/0350732] in view of Chen [US 2017/0179651].
Regarding claims 22 and 23, Hsueh discloses all of the claim limitations except wherein the width of one end of each of the ground terminal bodies connected to the ground pin in the first direction is narrower than the width of the ground terminal body in the first direction and is equal to the width of the ground pin in the first direction [claim 22]; wherein the width of one end of each of the signal terminal bodies connected to the signal pin in the first direction is narrower than the width of the signal terminal body in the first direction and is equal to the width of the signal pin in the first direction [claim 23].
Regarding claims 22 and 23, Chen teaches the width of one end (fig. 7; narrow area between 2021 and 2023’’) of each of the ground terminal bodies (fig. 7; 2023’’) connected to the ground pin (fig. 7; 2021 of 202’’) in the first direction (fig. 7; arrangement direction) is narrower than the width of the ground terminal body (2023’’) in the first direction (arrangement direction) and is equal to the width of the ground pin (2021 of 202’’) in the first direction (arrangement direction); wherein the width of one end (fig. 7; narrow area between 2021 and 2023’) of each of the signal terminal bodies (fig. 7; 2023 of 202’) connected to the signal pin (2021 of 202’) in the first direction (arrangement direction) is narrower than the width (fig. 7; width of 2023 of 202’ not 2024) of the signal terminal body (2023 of 202’) in the first direction (arrangement direction) and is equal to the width of the signal pin (2021 of 202’) in the first direction (arrangement direction).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the width of one end of each of the ground terminal bodies connected to the ground pin in the first direction being narrower than the width of the ground terminal body in the first direction and is equal to the width of the ground pin in the first direction and the width of one end of each of the signal terminal bodies connected to the signal pin in the first direction being narrower than the width of the signal terminal body in the first direction and is equal to the width of the signal pin in the first direction as suggested by Chen for the benefit of improving impedance control in order to optimize electrical signal quality during operation.

Allowable Subject Matter
Claims 25-28 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 form.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCUS E HARCUM whose telephone number is (571)272-9986. The examiner can normally be reached Mon-Fri. 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah Riyami can be reached on 571-270-3119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARCUS E HARCUM/              Examiner, Art Unit 2831